DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malayter et al. (WO 2018/081283 A1), hereinafter Malayter, originally of record in the Non-Final Rejection dated August 05, 2020.

Regarding claims 1-5, 7, 9-16 and 21, Malayter teaches an implantable medical device of a hip joint prosthesis ([0020]) for implantation into a human ([0027]) that has a titanium base material ([0042]) with a coating of two surface layers, where the layers are titanium niobium nitride (or titanium nitride) and titanium aluminum nitride and a bonding layer between the surface layers and the substrate ([0034]-[0035], the TiNbN layer may be directly on the surface or on a bonding layer and there may be no alternating layers before the TiAlN outer layer, i.e. monolithic), where the layers have thicknesses that can be 3 microns or 0.0001 microns ([00038]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I), with a total coating thickness of 0.5 to 15 microns ([0038]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the biocompatible (TiNbN and TiAlN) layers are applied by PVD ([0037]; nitride layers applied by PVD are hard),  and the stoichiometry of the TiAlN is Ti0.5Al0.5N ([0042]]).  Malayter further teaches wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detail the specific layers above from within the choices of Malayter as obvious to try.  The motivation for doing so would have been to detail biocompatible materials for the coating for the implantable medical device and thereby improve they bone affinity and attachment of the implant ([0034]-[0036]) and there are a finite number of identified solutions in Malayter ([0034]-[0035]).  The layers described by Malayter are known to be biocompatible and applicable for use as an implant coating ([0034]-[0036]).
	Malayter does not specifically teach wherein the hard material coating has a microhardness HV according to Vickers of 3200 to 3600 Hv at a test force of 0.080 N, nor wherein the hard material coating has a Rockwell adhesive strength according to DIN EN ISO 26443 of class 1 at most.  However, Malayter teaches an implant for insertion into a human body that is substantially identical to that claimed by applicant and where the implant is formed by the process claimed, as outlined above in the discussion.  Applicant’s specification teaches where the hard material coating as described in claim 1 has a microhardness HV according to Vickers of 3200-3600 HV (test force 0.08 N) and an adhesive strength of the hard material coating in the Rockwell test results in class 1 at most (Pg. 6 Ln. 30-Pg. 7 Ln. 12).
	As Malayter teaches a substantially identical implant with a substantially identical hard material coating, formed by a substantially identical process as that which the applicant claims, one would reasonably expect the implant and hard coating of Malayter to possess the claimed properties, absent an objective showing.  See MPEP 2112. 

Regarding claim 6, Malayter teaches each limitation of claim 1, as discussed above, and further teaches the concentration of the aluminum in the TilN can increase incrementally from the side closest to the base material to the side farthest from the base material ([0042]).

Regarding claim 8, Malayter teaches each limitation of claims 1 and 7, as discussed above, and further teaches the TiNbN may have a stoichiometric value of Ti0.7Nb0.3N ([0017]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malayter in view of Kumar (US 2010/0047434 A1), originally of record in the non-final rejection dated August 05, 2020.

Regarding claims 17 and 18, Malayter teaches each limitation according to claim 1, as discussed above.  Malayter does not teach wherein the hard material coating has one or more of the following properties: a mean surface roughness Ra below 0.05 microns; nor wherein the mean surface roughness Ra is in a range of 0.01 microns to 0.03 microns.
Kumar, in the similar field of endeavor, medical devices with biocompatible ceramic coatings (Abstract) for use as an implant ([0001]), where the ceramic material maybe titanium aluminum nitride ([0011]-[0013]), teaches a surface roughness of the deposited layers of less than 50 nanometers ([0051]-[0052]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Malayter to incorporate surface roughness of the deposited layers of less than 50 nanometers taught by Kumar.  The motivation for doing so would have been to generate articulating surfaces ([0052]) for use as a hip implant ([0047]).

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.  Applicant’s arguments to the silence of Malayter on microhardness (Pg. 6 [5]) is not persuasive, as applicant themselves allows that the composition and process of making the implant and hard coating provides the microhardness values claimed (Pg. 6 [4], [6]).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP 2112 II). As Malayter teaches a substantially identical implant with a substantially identical hard material coating, formed by a substantially identical process as that which the applicant claims, one would reasonably expect the implant and hard coating of Malayter to possess the claimed properties, absent an objective showing.  See MPEP 2112.  
Applicant’s arguments to the improved wear resistance (Pg. 6 [4]) are not commensurate in scope with the claim limitations as presently presented, and are therefore not persuasive.
Applicant’s arguments to Kumar for the teaching of microhardness and adhesive strength (Pg. 7 [1]) is not persuasive, a Kumar is not relied upon for these claim limitations.  
Applicant’s arguments to the silence of Malayter and Kumar on adhesive strength (Pg. 7 [2]) is not persuasive.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP 2112 II). As Malayter teaches a substantially identical implant with a substantially identical hard material coating, formed by a substantially identical process as that which the applicant claims, one would reasonably expect the implant and hard coating of Malayter to possess the claimed properties, absent an objective showing.  See MPEP 2112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784